As a young boy in his native Dominican Republic, the now 57-year-old defendant sustained unspeakable abuses, solely for participating in peaceful protests against government shortages. During that time defendant was beaten, tortured, and placed in solitary confinement. At age 15, he began hearing voices.
Defendant migrated to the United States in 1996. Shortly after, he suffered a mental breakdown and became suicidal. Defendant was hospitalized on three separate occasions during the 2003-2004 period, first at North Central Bronx, then at New York Presbyterian and Metropolitan Hospital.
The month before the incident, defendant suffered the death of his beloved mother. After his mother’s funeral, he visited his psychiatrist. He had been off his medications for one week because he could not afford to fill his prescription after it had been declined by Medicaid. Defendant’s doctor provided him with a generic version of the drug, but defendant stopped taking it after experiencing a bad reaction to the substitute medication. Defendant’s mental condition deteriorated to such a degree that he suffered a psychotic break that compelled him to act upon the voices commanding him to kill.
*402After his arrest, defendant was treated and evaluated at New York Presbyterian, Bellevue Hospital’s Prison Ward and the Kirby Forensic Psychiatric Center. The Bellevue staff indicated that defendant wrote “fluently with paranoid content detailing his persecution by a group of black magic practitioners.” Indeed, evaluation notes of his treatment documented that at the time of the incident, defendant reported hearing voices telling him repeatedly “kill him, kill him, kill him.”
On June 19, 2007, defendant was diagnosed with schizophrenia, paranoid type or psychotic disorder not otherwise specified, and was declared unfit to proceed with his defense. By November 1, 2007, defendant’s condition had stabilized and he was declared fit to proceed to trial. Defendant accepted responsibility for the crime and has expressed genuine remorse.
According to Jeremy Colley, M.D., defendant responded well to hospitalization and treatment with antipsychotic medication, and has not been violent since his arrest. He explained that “with appropriate psychiatric care defendant’s risk is manageable and his prognosis fair.”
At the time of the plea, the court expressed concerned about defendant’s decision not to pursue a mental illness defense. Defendant explained to the court, with the aid of a Spanish speaking interpreter, that he would rather face a determinate prison sentence than the indeterminate amount of time he might spend in a psychiatric hospital. He was then permitted to enter a plea of guilty to the top count in the indictment, attempted murder in the second degree, with a promise of an 11-year prison sentence, with mental health treatment, and five years’ post-release supervision.
We now reduce defendant’s 11-year sentence to eight years, with continued mental health treatment and five years’ post-release supervision (see People v Rosenthal, 305 AD2d 327, 329 [2003] [this Court “possesses broad, plenary powers to modify a sentence that is unduly harsh or severe under the circumstances, in the interest of justice, even though the sentence falls within the permissible statutory range”], citing People v Delgado, 80 NY2d 780, 783 [1992]; see also CPL 470.15 [2] [c]; People v Garcia, 195 AD2d 253, 254-255 [1993], affd 84 NY2d 336 [1994]; People v Suitte, 90 AD2d 80, 86 [1982]).
This incident represents defendant’s first and only contact with the criminal justice system. For more than 40 years, defendant successfully managed his mental illness. It is evident that the stress of the loss of his mother, his inadvertent medication lapse, and the psychosis that resulted, conspired to cause this tragic incident. Defendant’s treating psychiatrist opined *403that defendant has insight into his mental condition and that with properly managed psychiatric care, he can continue to function normally.
While this Court appreciates the severity of the injury sustained by defendant’s innocent victim, under the circumstances herein, we believe that an 11-year determinate prison term — for a man suffering from such severe mental illness that his capacity to form the required element of intent for the subject crime is questionable at best — is unduly harsh. Accordingly, we find that a reduction of his sentence, in the interest of justice, to an eight-year prison term is sufficient punishment under the circumstances of this case. Concur — Gonzalez, EJ., Acosta and Manzanet-Daniels, JJ.